OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed (see, 100 AD2d 630).
We agree with the majority at the Appellate Division that viewing the totality of the circumstances defendant was not deprived of his constitutional right to effective assistance of *805counsel under the standards adopted by this court (see, People v Baldi, 54 NY2d 137; People v Aiken, 45 NY2d 394; People v Droz, 39 NY2d 457). We would but add that defense counsel’s alleged prejudicial concession in summation that the physical lineup which he had attended was fair, was made in the context of his argument to the jury that the identification made at the lineup was nonetheless unreliable because tainted by prior impermissibly suggestive photo identification proceedings.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur.
Order affirmed in a memorandum.